Title: From John Adams to United States Congress, 12 June 1797
From: Adams, John
To: United States Congress



Gentlemen of the Senate and Gentlemen of the House of Representatives
United States June 12th 1797—

I have received information from the Commissioner appointed on the part of the United States, pursuant to the third Article of our Treaty with Spain, that the running and marking of the boundary Line, between the Colonies of East and West Florida, and the Territory of the United States, have been delayed by the Officers of his Catholic Majesty; and that they have declared their intention to maintain his Jurisdiction and to suspend the withdrawing of his Troops from the Military Posts they occupy, within the Territory of the United States, untill the two Governments, shall by Negotiation, have settled the meaning of the Second Article, respecting the withdrawing of the Troops, Garrisons, or Settlements of either party, in the Territory of the other, that is, whether when the Spanish Garrisons withdraw, they are to leave the works Standing, or to demolish them; and untill, by an additional Article to the Treaty, the real property of the Inhabitants shall be secured; and likewise untill the Spanish officers are sure the Indians will be pacific—The two first questions if to be determined by Negotiation might be made Subjects of discussion for years, and as no limitation of time can be prescribed to the others, a Certainty in the opinion of the Spanish Officers that the Indians will be pacific, it will be impossible to suffer it, to Remain an Obstacle to the fulfillment of the Treaty on the part of Spain—
To remove the first difficulty, I have determined, to Leave it to the discretion of the officers of his Catholic Majesty, when they withdraw his troops from the Forts, within the territory of the United States either to leave the works Standing, or to demolish them; and to remove the Second, I shall cause an assurance to be published, and to be particularly communicated to the Minister of his Catholic Majesty, and to the Governor of Louisiana that the Settlers or occupants of the Lands in question shall not be disturbed in their possessions by the Troops of the United States; but on the contrary that they shall be protected in all their lawful claims; and to prevent or Remove every doubt on this point, it merits the consideration of Congress whether it will not be Expedient immediately to pass a Law, giving positive assurances to those Inhabitants, who by fair and regular grants or by occupancy have obtained legal Titles or Equitable Claims to Lands in that Country prior to the final ratification of the Treaty, between the United States and Spain, on the twenty fifth of April 1796.
This country is rendered peculiarly Valuable by its Inhabitants, who are represented to amount to, nearly Four thousand, generally well affected, and much attached to the United States and Zealous for the Establishment of a Government under their authority—
I therefore recommend to your consideration, the expediency of Erecting a Government in the District of the Natches similar to that established for the territory North West of the River Ohio, but with certain modifications, relative to Titles or Claims of Land, whether of Individuals or Companies, or to Claims of Jurisdiction of any Individual State:

John Adams.